Respondent was admitted to the Bar by this court on June 26, 1950. Petitioner moves to confirm the report of the referee which, based on respondent’s admissions, sustained two charges of professional misconduct consisting of neglect of an estate for which he was attorney and failure to respond to inquiries concerning the status of the estate (Charge I), and commingling and conversion of estate funds (Charge H). In mitigation, it appears that respondent’s misconduct occurred during a period when his wife was seriously ill; that at all times respondent had the ability to meet his obligations to the estate; that he repaid the moneys and settled the estate; that none of the beneficiaries of the estate suffered any pecuniary loss as the result of his misconduct; and that, prior to the hearing, the complainant had requested petitioner to discontinue the matter since the estate had been satisfactorily completed. The motion to confirm the referee’s report is granted. Taking into consideration respondent’s good reputation and his otherwise unblemished record as a member of the Bar for 25 years, as well as the mitigating circumstances to which he testified, we have determined that a censure is the appropriate measure of discipline. Respondent censured. Herlihy, P. J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.